Citation Nr: 1624423	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  10-11 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

1.  Entitlement to an initial rating in excess of 50 percent for psychiatric disability for the period prior to July 19, 2011, and to a rating in excess of 70 percent as of July 19, 2011.  

2.  Entitlement to a rating in excess of 30 percent for cervical radiculopathy.

3.  Entitlement to an increased rating for cervical spine disability, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for left shoulder disability, currently evaluated as 20 percent disabling.  

5.  Entitlement to an effective date earlier than August 3, 2012, for the grant of service connection for cervical radiculopathy.

6.  Entitlement to an effective date earlier than January 24, 2014 for the grant of a 20 percent rating for cervical spine disability.

7.  Entitlement to an effective date earlier that January 24, 2014 for the grant of a 20 percent rating for left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from September 2001 to February 2002, from
June 1, 2002 to June 19, 2002, and from February 2003 to June 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

This matter was remanded by the Board in December 2014 for additional development. 

The record shows that the Veteran was issued a statement of the case in February 2014 in response to her disagreement with a September 2011 rating action that assigned initial evaluations of 10 percent each for cervical spine disability and left shoulder disability.  The Veteran did not thereafter perfect an appeal of those initial assigned ratings.  As will be discussed in the remand section of this action, she did submit a notice of disagreement with respect to the increased ratings for those disorders that were assigned in a February 2014 rating action, as well as the effective date of those increased ratings.

The issues of entitlement to increased ratings for cervical spine radiculopathy, cervical spine disability, and left shoulder disability, and earlier effective date claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1.  Prior to July 19, 2011, the Veteran's service connected psychiatric disability symptoms more nearly approximated occupational and social impairment with deficiencies in most areas such as work, and mood, due to such symptoms as depression, anxiety, and difficulty in adapting to stressful circumstances including work or work like settings as well as an inability to establish and maintain effective relationships. 

2.  Throughout the entire appeal period, the Veteran's service-connected psychiatric disability symptoms were not productive of total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating of 70 percent but no higher for the service-connection psychiatric disability for the period prior to July 19, 2011 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for the assignment of a rating in excess of 70 percent for the service-connected psychiatric disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in a September 2007 correspondence, prior to the adverse decision from which this appeal originates.
 
The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has obtained examinations that include the appropriate findings for accurately rating the psychiatric disorder.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

The Veteran asserts that her service-connected psychiatric disability is more disabling than compensated by the initial 50 percent rating and 70 percent disability rating assigned.  Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies. 38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is to be considered when assigning disability rating.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In the current appeal, the Veteran's service-connected psychiatric disability is rated 50 percent prior to July 19, 2011 and 70 percent thereafter pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  

The General Rating Formula for Mental Disorders provided that a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.1305, Diagnostic Code 9411 (2015).

A 70 percent rating is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.1305, Diagnostic Code 9411 (2015). 

A 100 percent rating is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015). 

The symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Federal Circuit has emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.

VA considers psychiatric disabilities based using the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  38 C.F.R. §§ 4.125, 4.130 (2015).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

The Board notes that the newer DSM-V has now been officially released.  An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-V.  However, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Jurisdiction over the present appeal was first conferred to the Board a few years earlier.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

A March 2008 VA examination report shows that the Veteran reported repeated distressing memories of service in Iraq.  She suffered from flashbacks, which were triggered by fire.  She disliked crowds and did not go into bars and restaurants.  The Veteran reported difficulty falling asleep and experienced nightmares.  She sometimes woke up to find herself on her dresser in a combat position.  She also reported that she suffered from emotional numbness and stated she no longer cared about sex.  The Veteran reported no longer interacted with old friends.  She was hypervigilant, and experienced anger and hostility, which she blamed on the fact that she could not sleep.  She reported that she had a fiancé with whom she resided and they had a two year old daughter.  She denied a family history of alcoholism or mental illness.  She denied any current legal or financial problems.  Other symptoms reported by the Veteran included an inability to cry, difficulty in making decisions, and a lack of motivation.  The examiner observed the Veteran was well-groomed and cooperative.  Her hygiene was appropriate.  Motor behavior was unremarkable and eye contact was direct.  Impulse control was appropriate.  She was alert and oriented to person, place and time.  Her mood was somber at times but at other times she smiled and laughed.  She denied any suicidal or homicidal ideations.  Her affect was appropriate to content and no perceptual distortions were noted.  Thought content was rational and logical and thought processes were sequential and goal-directed.  The Veteran reported that her memory was in normal limits, but her short term memory was poor.  The examiner noted her ability to do simple math and pay attention and concentrate.  The Veteran was diagnosed as having PTSD with depressive features. A GAF score of 60 was assigned. 

In individual therapy sessions dated October 2007 through July 2011, the Veteran reported similar symptoms to include intrusive and recurrent recollections of trauma, emotional numbing and avoidance of symptoms, sleep disturbance, poor concentration, and irritability.  She reported having difficulty adjusting to civilian life after her combat tour.  She stated she was functioning adequately at work.  In August 2010 she reported experiencing flashbacks, nightmares, re-living events, hypervigilance, emotional numbing and anxiety.  In April 2011, she reported periods of increased anxiety, but no decline in self-care.  Her affect was normal although it was also described as anxious and irritable.  There was no suicidal or homicidal ideation or hallucinations.  She had good concentration.  Her GAF was; however, lowered to 51.

A July 2011 VA examination report shows that the Veteran reported increased depression, irritability, and anxiety.  The examiner noted that the Veteran was married to her husband for two years and have been together for seven years.  The Veteran also had a five year old daughter.  She reported that their relationship was strained due to loss of interest in sexual intimacy and her increased irritability.  She also reported that she had a good relationship with her daughter.  The Veteran was employed since January 2011 and reported that she never missed work as a result of PTSD symptoms.  She reported having problems getting along with coworkers due to personality differences but did get along with her supervisor.  The Veteran reported that she no longer engaged in hobbies and has lost all interest.  She reported having one friend but avoiding any social activities due to intense anxiety.  The Veteran reported that no active suicidal or homicidal ideations, although on a bad day she contemplated suicide with no formal intention.  The examiner reported that the Veteran was casually dressed and hygiene was adequate.  She was alert and oriented to person, place, and time, and situation.  Her speech was generally unremarkable.  Her affect was labile and occasionally incongruent.  She cried at various points throughout the interview and laughed at inappropriate times.  The examiner reported that the Veteran was hypervigilant and jumped when a loud noise occurred.  She also avoided eye contact wit the examiner.  Her thought processes were goal directed and organized.  She reported experiencing olfactory and visual hallucinations.  The examiner noted that she had difficulties with serial 7's.  No gross, long term memory deficits were observed.  She reported having panic attacks anytime she went into social settings.  The examiner diagnosed the Veteran with PTSD and major depressive disorder and assigned a GAF score of 52.  The examiner reported that the Veteran's social impairment consisted of experiencing constant attention/concentration deficits that negatively affected her life.  With regards to work, the Veteran was noted to be functioning relatively well but below what would be expected given her history of participation.   

VA treatment records from July 2011 to December 2013 shows that the Veteran was treated for PTSD, depression, and anxiety.  She maintained a GAF of 51 throughout this period.  

A February 2015 VA examination report shows that the Veteran was diagnosed with PTSD.  The examiner summarized the Veteran's level of occupational and social impairment as mild or transient symptoms which decrease work efficiency and ability to perform occupational task only during periods of significant stress, or; symptoms controlled by medication.  The examiner noted that he Veteran had been with her husband since 2005 and had a daughter.  The Veteran was noted to be working full time.  The Veteran reported nightmares and disturbed sleep.  The examiner reported symptoms of depressed mood, anxiety, suspiciousness, and chronic sleep impairment.  The examiner observed that the Veteran was appropriately dressed, maintained good eye contact, and responded appropriately throughout the examination.  No difficulties with speech, concentration, orientation, or knowledge were noted.  

In reviewing the evidence of record, to include medical records and examination reports, the Board finds that an initial rating of 70 percent but no higher is warranted for the Veteran's psychiatric disability.

During this period the pertinent medical evidence shows that the Veteran's service-connected psychiatric disability caused symptoms of sleep disturbance, depression, anxiety, social isolation, avoidance behaviors, markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, and some impaired memory.  Collectively, those symptoms are indicative of occupational and social impairment with deficiencies in most areas.

The presence or absence of certain symptoms is not necessarily determinative.  Those symptoms must ultimately result in the occupational and social impairment in the referenced areas.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The treatment records and VA examination reports were indicative of occupational and social impairment that approximate the criteria for a 70 percent but no higher.  The findings of the VA examiners and treatment records demonstrated that the Veteran had occupational and social impairment with deficiencies in most areas such as work.  

The Board finds that for the time period beginning on September 6, 2007, the Veteran's psychiatric symptoms more nearly approximate a 70 percent, but no higher.  38 C.F.R. § 4.7 (2015).  In granting the 70 percent rating beginning September 6, 2007, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In reviewing the evidence of record, to include medical records and examination reports, the Board finds that an increased rating of 100 percent is not warranted for the Veteran's psychiatric disability during any time during the course of the appeal.  The Board finds that the 100 percent rating is not proper because the preponderance of the evidence is against a finding that total occupational impairment is shown.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  While the Veteran's symptoms are severe and consist of the persistence of isolating behavior, some hallucinations, and depression, that she is not entitled to a 100 percent rating for her psychiatric disability because total occupational impairment is not shown by the evidence of record.  The record indicates that she receives ongoing evaluation and therapy for relevant symptoms and medication.  Additionally, the Board notes that the Veteran is working full and time and has been with her husband for over nine years this evidence itself shows that she is not totally socially and occupational impaired.  There is no evidence to show that the Veteran has missed any days from work due to her psychiatric symptoms.

The Board finds the symptoms associated with the Veteran's service-connected psychiatric disability do not meet the criteria for the maximum 100 percent rating.  A 100 percent rating requires total occupational and social impairment due to psychiatric symptoms.  However, the Board finds that neither the delineated symptoms nor comparable symptoms are shown to be characteristic of the Veteran's psychiatric disability.  The evidence of record does not indicate that the Veteran has exhibited persistent delusions; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  As noted throughout the record, the Veteran is married and is in full time employment, which both indicate that she is not totally occupationally and socially impaired.  Therefore, the psychiatric symptoms shown do not support the assignment of a 100 percent schedular rating.

In addition to the absence of most of the symptoms listed in Diagnostic Code 9411 as characteristic of total occupational and social impairment, the Board also notes that none of the assigned GAF scores support the assignment of any higher rating during the period in question.  The Veteran has been assigned GAF scores of 51 as of July 19, 2011 and throughout the period on appeal.  According to DSM-IV, GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  In this case, the GAF scores of 51 are reflective of symptoms consistent with the disability rating of 70 percent rating assigned during this period.  However, the Board reiterates, as noted above, that the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the evaluation issue; rather, they must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  38 C.F.R. § 4.126(a) (2015).  In this case, the extent and severity of the Veteran's actual psychiatric symptoms reported and/or shown since July 19, 2011, are not suggestive of total occupational and social impairment.

Therefore, the Board finds that a rating in excess of 70 percent is not warranted.  The preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  Moreover, a schedular rating for psychiatric disorders is not necessarily limited to the enumerated symptoms in the general rating formula, and no relevant symptoms have been excluded in the Board's analysis.  Mauerhan v. Principi, 16 Vet. App. 436 (2002); Mittleider v. West, 11 Vet. App. 181 (1998).  Therefore, the Veteran's symptoms are not so unusual that they are outside the schedular criteria.  In addition, the VA examiners and the Veteran have reported that she is in full time employment and missed no days from work due to her psychiatric disability.  

ORDER

Entitlement to an initial rating of 70 percent, but not higher, for psychiatric disability for the period prior to July 19, 2011, is granted.

Entitlement to a rating in excess of 70 percent for psychiatric disability for the period as of July 19, 2011, is denied.  


REMAND

In February 2014, the RO issued a rating decision that granted a separate 30 percent rating for cervical radiculopathy, increased the rating for the cervical spine disability to 20 percent as of January 24, 2014, and increased the rating for the left shoulder disability to 20 percent as of January 24, 2014.  In February 2015, the Veteran filed a notice of disagreement to the February 2014 rating decision, disagreeing with the ratings and effective dates as well as the effective date of service connection for cervical radiculopathy.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case which addresses the issues of: entitlement to an increased rating for cervical spine disability; entitlement to an increased rating for cervical radiculopathy; entitlement to an increased rating for left shoulder disability; entitlement to an effective date earlier than January 24, 2014 for the award of a 20 percent evaluation for cervical spine disability; entitlement to an effective date earlier than January 24, 2014 for the award of a 20 percent rating for left shoulder disability; and entitlement to an effective date earlier than August 3, 2012 for the grant of service connection for cervical radiculopathy.  Inform the Veteran that she must file a substantive appeal if she desires appellate review of those issues.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


